Citation Nr: 0125020	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  00-05 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for low back disability as a result of 
surgery by the Department of Veterans Affairs in February 
1997.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to March 
1973.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The veteran contends that his low back disability is due to 
VA surgical treatment in February 1997 for an anal fistula.  

The RO last addressed the issue on appeal in a January 2000 
statement of the case.  Subsequently, the RO received VA 
medical records which address the current level as well as 
the etiology of the veteran's low back disability.  None of 
this evidence was accompanied by a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304(c) (2001).  Thus, it 
must be referred back to the RO for initial consideration.

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the etiology of his low back 
disability.  All indicated tests, studies 
and X-rays should be performed, and all 
findings should be reported in detail.  
The examiner should express an opinion as 
to whether it is at least as likely as 
not that any current low back disability 
is the result of or was aggravated by the 
anal fistulotomy in February 1997.  The 
rationale for any opinion expressed must 
be provided.  The claims folder and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior to the examination.  The 
RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

2.  Thereafter, the RO should review the 
claims folder and ensure that the 
foregoing development action has been 
conducted and completed in full.  If the 
report of examination does not include 
sufficient data or an adequate response 
to the specific opinion requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2.  

3.  Thereafter, the RO should 
readjudicate, in light of all additional 
evidence, the claim on appeal.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




